29 F.3d 627
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Terry J. KOLB, doing business as Kolb & Son Painting, Appellant,v.James H. ROBERTS; Defendant,Mary J. Roberts; Appellee,Bruce A. Boeder;  Lambert & Boeder;  Loren Gross;  Christianand Gross, Defendants.
No. 93-1213.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 24, 1994.Filed:  July 1, 1994.

Before McMILLIAN, MAGILL, AND BEAM, Circuit Judges.
PER CURIAM.


1
Terry Kolb appeals from the district court's1 grant of summary judgment on the basis of res judicata to Mary Roberts in this RICO action.  The principal facts are recited in  Kolb v. Scherer Bros. Fin.  Servs.  Co., 6 F.3d 542, 544-45 (8th Cir. 1993).  Upon our careful review of the record, we conclude that the district court correctly determined this action is barred by res judicata.  The prior state court proceedings constituted a final judgment on the merits, both suits involved the same nucleus of operative fact, and both suits involved the same parties or their privies.  See id. at 544;   United States EPA v. Green Forest, 921 F.2d 1394, 1403 (8th Cir. 1990) (res judicata test).


2
Accordingly, we affirm.



1
 The Honorable Donald D. Alsop, Senior United States District Judge for the District of Minnesota